Citation Nr: 1337526	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for a left knee disability.

In his notice of disagreement, dated in October 2010, the Veteran advanced the theory that his left knee disability is secondary to his service-connected right knee disability.  See 38 C.F.R. § 3.310 (2013).  Consequently, the issue on appeal has been recharacterized as set forth above, on the title page.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons set forth below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted above, the Veteran has advanced the theory that his left knee disability is secondary to his service-connected right knee disability.  Thus far, he has not been provided notice under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  This needs to be accomplished.

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In the present case, the evidence of record reflects that the Veteran is service connected for disability of the right knee.  The evidence also reflects that he has a current left knee disability, diagnosed as patellofemoral syndrome, and he has alleged, in effect, that he has experienced pain in his left knee as a result of having to "compensate" for right knee impairment.  Thus far, no medical opinion has been obtained on the question of secondary service connection.  Accordingly, and because the record does not otherwise contain sufficient competent medical evidence to decide the claim, further development is required.  38 C.F.R. § 19.9 (2013).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran advising him of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  He must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his left knee.  After reviewing the claims file, examining the Veteran, and performing any studies and/or tests deemed necessary (including x-rays, if necessary), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a disability of the left knee that (a) is etiologically related to service, or (b) has been caused or is aggravated (i.e., permanently worsened beyond natural progression) by his service-connected right knee and/or low back disabilities.

With respect to the latter question, the examiner should consider the Veteran's assertions to the effect that he has experienced pain in his left knee as a result of having to "compensate" for his right knee.  If aggravation is found, the examiner should quantify the degree of such aggravation, if possible.  

A complete rationale should be provided for all opinions expressed.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and afford him an opportunity to respond.  The SSOC should contain, among other things, a citation to, and summary of, 38 C.F.R. § 3.310.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

